Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Status of Application
This Office Action is a response to Applicant’s communication (or preliminary’s amendment) filed on 08/08/2020. In virtue of this communication, claims 1-17 are currently presented in the instant application.

Priority
Acknowledgement is made of applicant’s claim for foreign priority under 35 U.S.C. 119(a)-(d). A certified copy of the priority documents received on 08/08/2020.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/08/2020 in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is considered by the examiner.
If applicant is aware of any prior art or any other co-pending application not already of record, he/she is reminded of his/her duty under 37 CFR 1.97 to disclose the same. 

Drawings
The drawings submitted on 08/08/2020 are accepted as part of the formal application.




Claim Objection
Claim 1 objected to because of the following informalities: 

Regarding claim 1,
The recitation “said linear ground elements” in line 22 does not have an antecedent basis. The examiner thinks that it would be “said linear electric mass elements”. Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 11-12 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Regala (US 7019708), hereinafter Regala.

Regarding claim 1,
Regala discloses a combined antenna (an antenna 100, Fig 4) for satellite and terrestrial radio communications, of the type including:
a support structure (an antenna body 202, Fig 4);
a compact broadband satellite crossed dipole antenna (a directional antenna, Fig 4) comprising a pair of dipoles (a first dipole 401 and 403, and a second dipole 402 and 404, Fig 4) that extend from the support structure, and that are substantially perpendicular to each other; and
a broadband monopole antenna (an omnidirectional antenna, Fig 2) for terrestrial communications comprising
a plurality of linear electric mass elements (a plurality of radiating elements 203, Fig 2), and further comprising
at least one radiating arm (a radiator 205, Fig 2) of the monopole antenna;

the at least one latter radiating arm arranged around said central column (Fig 2); wherein
each dipole of said pair of dipoles of the aforementioned compact broadband satellite crossed dipole antenna is mounted sideways and crosswise with respect to the other in said second base (Fig 4), each dipole comprising one or more dipole elements arranged to define a flattened configuration (Fig 4).
Regala does not explicitly teach the pair of dipoles that are connected to each other so as to be electrically phase-offset, the plurality of linear electric mass elements that extend radially from said support structure, said linear mass elements providing a surface of electric mass for said broadband antenna for terrestrial communications, the at least one radiating arm of the monopole antenna, which extends from said support structure away from said electric mass surface, said linear ground elements mounted laterally in said first base and said at least one radiating arm of said monopole antenna for terrestrial communications mounted thereabove.
However, Regala teaches dipole 401, 403 & 402, 404 is alternately energized with opposing charges when the antenna is in the directional mode (col 5, lines 18-21), the antenna 100 may be tuned by varying the omnidirectional elements 203 between parallel and horizontal to the directional element 204 (col 3, lines 64-67).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use a pair of dipoles being connected to each other so as to be electrically phase-offset, a plurality of linear electric mass elements extending radially from a support structure, said linear mass elements providing a surface of electric mass for a broadband antenna for terrestrial communications, at least one radiating arm of a monopole antenna, extending from said support structure away from said electric mass surface, said linear ground elements mounted laterally in a first base and said at least one radiating arm of said monopole 

[AltContent: textbox (B206)][AltContent: arrow][AltContent: textbox (B202)][AltContent: arrow][AltContent: arrow][AltContent: textbox (Omnidirectional antenna)][AltContent: textbox (Regala (US 7019708))]
    PNG
    media_image1.png
    769
    634
    media_image1.png
    Greyscale


[AltContent: textbox (Regala (US 7019708))][AltContent: textbox (Directional antenna)][AltContent: arrow][AltContent: textbox (100)][AltContent: arrow][AltContent: textbox (202)][AltContent: arrow]
    PNG
    media_image2.png
    585
    762
    media_image2.png
    Greyscale


Regarding claim 2,
Regala as modified discloses the claimed invention, as discussed in claim 1.
Regala does not explicitly teach each of said one or more dipole elements comprises a plurality of metal strands placed side by side and equidistant.
However, Regala teaches the directional element 204 is provided with four dipoles 205 attached at an end of the element furthest away from the body 206, 202 (col 3, lines 42-44), and a positive charge can be visualized rotating around the circumference of directional element 204, in the order 401, 404, 403, and 402 (col 5, lines 30-32).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use each of one or more 

Regarding claim 3,
Regala as modified discloses the claimed invention, as discussed in claim 1.
Regala teaches each element of said dipole elements of said broadband satellite crossed dipole antenna comprises an elongated metal plate (Fig 4).

Regarding claim 11,
Regala as modified discloses the claimed invention, as discussed in claim 1.
Regala teaches said radiating arm of said monopole antenna for terrestrial communications comprises a plurality of radiating elements (a plurality of elements 205, Fig 2) that are arranged around said central column (Fig 2).

Regarding claim 12,
Regala as modified discloses the claimed invention, as discussed in claim 11.
Regala teaches said radiating elements comprise linear, equidistant and parallel rods (Fig 2).

Regarding claim 16,
Regala as modified discloses the claimed invention, as discussed in claim 1.
Regala does not explicitly teach a GPS receiver, mounted near or at a top part of said combined antenna.
	However, Regala teaches the SATCOM direction mode and an amplifier 306 (Fig 3). It’s well known in the art that a GPS receiver mounted near or at a top part of a circularly polarized antenna for satellite communications.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use a GPS receiver, mounted near or at a top part of a combined antenna in Regala as modified, in order to provide an efficient antenna for satellite communications and LOS communications.

Regala as modified discloses the claimed invention, as discussed in claim 1.
Regala does not explicitly teach said linear electric mass ground elements, said radiating arm and said one or more dipole elements are removably mounted on said support structure.
	However, Regala teaches the radiators 205 and omnidirectional elements 203 can be repositioned, or "folded" and "unfolded," through the use of pivoting joints, springs, hinges, removal and insertion into another insertion port, or one of many other methods of repositioning and reorienting an element (col 5, lines 41-52).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use linear electric mass ground elements, a radiating arm and one or more dipole elements are removably mounted on a support structure in Regala as modified, in order to provide an efficient antenna for satellite communications and LOS communications.

Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Regala (US 7019708), hereinafter Regala, in view of Rodal et al (US 5173715), hereinafter Rodal.

Regarding claim 4,
Regala as modified discloses the claimed invention, as discussed in claim 1.
Regala does not teaches each of said one or more dipole elements extends from the second base at an inclination angle (α) with respect to a plane perpendicular to a longitudinal axis of said support structure, comprised between 10° and 45°.
However, Rodal teaches a combined antenna (Fig 9) including a support structure (a mast 22, Fig 9), a pair of dipole elements 24 and 26 (Fig 9) extends from the support structure at an inclination angle (α) with respect to a plane perpendicular to a longitudinal axis of said support structure (Fig 9).
Rodal does not explicitly teach the inclination angle (α) comprised between 10° and 45°.

Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use each of said one or more dipole elements extends from the second base at an inclination angle (α) with respect to a plane perpendicular to a longitudinal axis of said support structure, comprised between 10° and 45° in Regala as modified, as taught by Rodal, in order to provide an inexpensive and highly-effective antenna that has nearly constant gain over a hemisphere of solid gain.

[AltContent: textbox (Rodal (US 5173715))]
    PNG
    media_image3.png
    311
    682
    media_image3.png
    Greyscale


Regarding claim 5,
Regala as modified in view of Rodal discloses the claimed invention, as discussed in claim 4.

However, Rodal teaches the pair of dipole elements 24 and 26 together forming a first dipole and each having a first end 28 or 30 connected to and supported by the mast 22 at a first location spaced apart from the ground plane by a predetermined distance (equal to the height of the mast 22) and a second end 32 or 34 closer to the ground plane (i.e., touching the ground plane (FIG. 10) or spaced apart from the ground plane (FIG. 8) by a distance less than the predetermined distance) (col 5, lines 58-68; col 6, lines 1-4). This teaching is result effect in order to obtain an antenna gain essentially constant azimuthally with respect to ground plane (col 6, lines 8-15).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use an inclination angle (α) being 35° in Regala as modified, in order to provide an inexpensive and highly-effective antenna that has nearly constant gain over a hemisphere of solid gain.


Allowable Subject Matter
Claims 6-10, 13-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding dependent claim 6, the pertinent prior art does not adequately teach or suggest the claimed features “wherein each dipole of said pair of dipoles of said satellite antenna is divided into two identical parts, each identical part extending laterally from the second base of said support structure in a direction that is orthogonal to the direction of adjacent identical parts of the other dipole”.
Dependent claims 7-10 are considered to be allowable by virtue of their dependencies on claim 6.
Regarding dependent claim 13, the pertinent prior art does not adequately teach or suggest the claimed features “said radiating elements extend beyond the second base of the support structure, through corresponding through holes made in the second base”.

Regarding dependent claim 15, the pertinent prior art does not adequately teach or suggest the claimed features “wherein a plurality of perforated brackets are provided in the upper part of said central column, and a terminal part of each of said radiating elements extends through a perforation of a respective perforated bracket”.


Conclusion
	The Examiner has pointed out particular references contained in the prior art of record within the body of this action for the convenience of the Applicant.  Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply. 
	Applicant, in preparing the response, should consider fully the entire reference aspotentially teaching all or part of the claimed invention, as well as the context of thepassage as taught by the prior art or disclosed by the Examiner. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hai Tran whose telephone number is (571) 270-7650.  The examiner can normally be reached on Monday-Friday 8:00 am-5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on (571) 270-7893.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

/HAI V TRAN/Primary Examiner, Art Unit 2845